Title: [Diary entry: 3 May 1787]
From: Washington, George
To: 

Thursday 3d. Mercury at  in the Morning— at Noon and  at Night. Clear all day, wind at No. Wt. and cold all the forenoon—but little wind and that Southerly afterwards. Rid to the Fishing landing—and thence to the Ferry, French’s Dogue run, and Muddy hole Plantations with my Nephew G. W. to explain to him the Nature, and the ordr. of the business at each as I would have it carried on during my absence at the Convention in Philadelphia. At the Ferry the same work going on as yesterday. Likewise at French the same. The Same also at Dogue Run.  And at Muddy hole nothing differing from yesterday. At the latter the Corn ground will go near to be. broke up this day.